 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Raquel_Lazo@fd.org
 6
     Attorney for Somxay Soyinthisane
 7
 8                               UNITED STATES DISTRICT COURT

 9                                   DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                         Case No. 2:18-cr-298-RFB-GWF

11                  Plaintiff,                         UNOPPOSED MOTION TO
                                                       MODIFY CONDITIONS TO
12          v.
                                                       PERMIT TRAVEL
13   SOMXAY SOYINTHISANE,
                                                       (Expedited Treatment Requested)
14                  Defendant.

15
16          Comes now the defendant, Somxay Soyinthisane, by and through his counsel of
17   record, Raquel Lazo, Assistant Federal Public Defender, and hereby files this Unopposed
18   Motion to Modify Conditions to Permit Travel. This request is based on the Points and
19   Authorities attached hereto.
20          DATED this 5th day of March, 2019.
21                                                RENE L. VALLADARES
                                                  Federal Public Defender
22
23                                          By: /s/ Raquel Lazo
                                                RAQUEL LAZO
24                                              Assistant Federal Public Defender
                                                Attorney for Somxay Soyinthisane
25
26
 1                                  POINTS AND AUTHORITIES
 2          1)      On September 21, 2018, this Court released Mr. Soyinthisane on a personal
 3   recognizance bond with conditions. See PR Bond (#8).
 4          2)      Mr. Soyinthisane’s travel is restricted to Clark County, Nevada.            Id.
 5   Mr. Soyinthisane respectfully requests that his conditions be modified to permit him to travel
 6   to Fresno, California. Mr. Soyinthisane, along with his wife and children, will be traveling
 7   together to visit family, specifically a cousin who is undergoing chemotherapy treatment.
 8          3)      Mr. Soyinthisane also plans to attempt to get an identification card through
 9   the state of California (as they apparently already have his records on file). He has been
10   having difficulty getting an identification card in the state of Nevada.
11          3)      Mr. Soyinthisane is requesting travel permission from March 7, 2019 to
12   March 12, 2019. Mr. Soyinthisane will provide detailed travel plans and itinerary to Pretrial
13   Services Officer McKillip. Officer McKillip will fashion whatever parameters she feels are
14   necessary for the trip.
15          4)      Pretrial Services Officer McKillip has no opposition to this request.
16          5)      The government also has no opposition to this request.
17          Dated this 5th day of March, 2019.
18                                                   Respectfully submitted,
19                                                   RENE L. VALLADARES
                                                     Federal Public Defender
20
                                               By: /s/Raquel Lazo
21
                                                   RAQUEL LAZO
22                                                 Assistant Federal Public Defender
                                                   Attorney for Somxay Soyinthisane
23
24
25
26
                                                      2
 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
 4   UNITED STATES OF AMERICA,                             Case No. 2:18-cr-298-RFB-GWF
 5                  Plaintiff,                             ORDER
 6          v.
 7   SOMXAY SOYINTHISANE,
 8                  Defendant.
 9
10
            IT IS HEREBY ORDERED that Defendant Somxay Soyinthisane, is permitted to
11   travel to Fresno, California from March 7 – March 12, 2019, in accord with the proposals set
12   forth in his Unopposed Motion.
13                      5th day of March, 2019.
            DATED this _____
14
15
16
                                                    RICHARD F. BOULWARE, II
17                                                  UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                     3
 1                         CERTIFICATE OF ELECTRONIC SERVICE

 2             The undersigned hereby certifies that he is an employee of the Federal Public Defender
 3   for the District of Nevada and is a person of such age and discretion as to be competent to serve
 4   papers.
 5             That on March 5, 2019, he served an electronic copy of the above and foregoing
 6   Unopposed Motion to Modify Conditions to Permit Travel (Expedited Treatment
 7   Requested) by electronic service (ECF) to the person named below:
 8
 9                    NICHOLAS A. TRUTANICH
                      United States Attorney
10                    JARED GRIMMER
                      Assistant United States Attorney
11                    501 Las Vegas Blvd. South
                      Suite 1100
12                    Las Vegas, NV 89101

13
14                                                       /s/ Brandon Thomas
                                                         Employee of the Federal Public Defender
15
16
17
18
19
20
21
22
23
24
25
26
                                                         4
